Citation Nr: 1538134	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for degenerative disc disease of cervical spine.

2.  Whether new and material evidence was received to reopen a service connection claim for tinea pedis.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 6, 2013, and in excess of 50 percent after March 6, 2013.

4.  Entitlement to an initial rating in excess of 40 percent for residuals of traumatic brain injury (TBI).

5.  Entitlement to an initial rating in excess of 10 percent for essential tremor.

6.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain with intervertebral disc and radiculopathy.

7.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

9.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1997 to June 2000 and from December 2004 to May 2006, including service in the Southwest Asia theater of operations from May 2005 to April 2006.  

The essential tremor increased rating issue on appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board granted an increased initial 10 percent rating for essential tremors in February 2014 and also remanded the issue of entitlement to a rating in excess of 10 percent for additional development.  

The Board notes that in a June 2015 VA Form 9 the Veteran's attorney requested another videoconference hearing.  The issue or issues to be addressed were not identified and no reason for the request was provided.  As a Board hearing has been previously provided concerning the issue perfected for appellate review, in the absence of adequate reason for the request an additional hearing is not warranted.  See 38 C.F.R. §§ 20.700(a), 20.1507(b)(1) (2015) ("[O]nly one hearing before the Board will be conducted.").

The Board also notes that the Veteran has raised the issue of entitlement to a TDIU, but that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is, generally, a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue involves multiple complex medical issues and is more appropriately addressed as a separate issue.  

In correspondence received in September 2013 the Veteran expressed disagreement with the findings in a September 2013 rating decision as to reopening service connection claims for degenerative disc disease of cervical spine and tinea pedis and as to the assigned ratings for PTSD, TBI, and right and left lower extremity radiculopathy.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction section above, the Veteran submitted correspondence in September 2013 expressing disagreement with a September 2013 rating decision which denied reopening service connection claims for degenerative disc disease of cervical spine and tinea pedis, granted an increased 50 percent rating for PTSD, and established service connection for TBI, and right and left lower extremity radiculopathy.  Therefore, these matters must be remanded for the issuance of a statement of the case.  

As to the Veteran's service-connected essential tremor disability on appeal, the Board notes this disability is presently rated 10 percent under the criteria for moderate convulsive tic, 38 C.F.R. § 4.124a, Diagnostic Code 8103 (2015).  However, in a September 2013 rating decision service connection was established for residuals of TBI and a 40 percent rating for that disability has been assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Rating criteria that include consideration for motor activity impairment due to TBI.  A copy of the decision was apparently not included in the appellate record in February 2014.  It is significant to note that an August 2013 VA examination found the Veteran's motor activity was mildly decreased or with moderate slowing due to apraxia associated with TBI sustained in September 2005.  Service and post-service treatment and examination include reports of tremors to the hands and feet and opinions demonstrating a history of essential tremors existing prior to the September 2005 TBI.  It is unclear, however, as to whether the Veteran's essential tremor disability symptoms can be distinguished from his motor activity impairment due to TBI.  

The Board also notes that the Veteran has asserted that he is unemployable as a result of his service-connected disabilities.  The issues addressed in the September 2013 rating decision with which he has expressed disagreement are inextricably intertwined with the TDIU issue on appeal.  For these reasons, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of whether new and material evidence was received to reopen service connection claims for degenerative disc disease of cervical spine and tinea, entitlement to a rating in excess of 30 percent for PTSD prior to March 6, 2013, and in excess of 50 percent after March 6, 2013, entitlement to an initial rating in excess of 40 percent for residuals of TBI, entitlement to an initial rating in excess of 10 percent for chronic lumbar strain with intervertebral disc and radiculopathy, and entitlement to initial ratings in excess of 10 percent for right and left lower extremity radiculopathy.  The Veteran should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Obtain all pertinent VA medical records not yet associated with the record.  

3.  Request that the January 2015 VA examiner, or if unavailable another appropriate examiner, address whether the Veteran's essential tremor disability symptoms can be distinguished from his motor activity impairment due to TBI.  All necessary examinations, tests, and studies should be conducted.  
	
Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

